MEMORANDUM**
Kathleen M. Routt appeals pro se the district court’s order denying reconsideration of its summary judgment for defendants in Routt’s action alleging that Motorola unlawfully terminated her employment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a Fed. R.Civ.P. 60(b) motion, Allmerica Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 665 (9th Cir.1997), and we affirm.
Routt’s sole contention on appeal is that reconsideration should be granted because her first attorney was suspended by the state bar and forced to withdraw as counsel and her subsequent attorney did not *644adequately oppose Motorola’s motion for summary judgment and filed an unsuccessful motion for reconsideration. We decline to consider Routt’s contention because it is raised for the first time on appeal. See Whittaker Corp. v. Execuair, Corp., 953 F.2d 510, 515 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.